Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156408(48)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
                                                                   SC: 156408
  v                                                                COA: 330359
                                                                   Berrien CC: 2014-004247-FH
  KEVIN PATRICK KAVANAUGH,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of amicus curiae Prosecuting Attorneys
  Association of Michigan to file a response to the brief amicus curiae Criminal Defense
  Attorneys of Michigan is DENIED. The response submitted on April 10, 2018, is not
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 13, 2018
                                                                              Clerk